DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Currently, 7-8 and 10 of the claims have been canceled and claims 1-6, 9, 11-16 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No.: 6,683,788 hereinafter “Lee”) in view of Wang et al. (US Publication No.: 2005/0073811 hereinafter “Wang”).
With respect to claim 5, Lee discloses a multi-purpose heat sink (Fig. 1), comprising: a platform part (50) wherein the platform part includes a bracket (12) and heat dissipation components (34 and 32), and the bracket limits a frame of the platform part (Fig. 1) and includes a primary panel (16) and an additional part (42) where the additional part includes a plurality of convex plates (Fig. 2, convex between heat sink fins on 40); wherein at least part of the heat dissipation components are set on a back side of the primary panel of the bracket (40 is on a back side of 12) wherein one or more of the plurality of convex plates are selected according to an arrangement of heat dissipation sources of a circuit board assembly (Fig. 1, convex plates on 40 are selected for cpu 34 on circuit board 34. The claim limitation of “selected according to an arrangement…” does not have any structural limitations and therefore the fins of the heat sink are selected for the cpu and meet the claim limitations), wherein the selected one or more convex plates are combined with a front side of the primary panel (40  is on a top or front side of 50), and are used for heat conduction in contact with the heat dissipation sources of the circuit board assembly (30, 32, 34); the platform part is configured to be universal for a variety of heat sinks (Fig. 1, a variety of heat sinks can fit on 12).
Lee is silent to multiple candidate convex plates and is capable of receiving more than one type of convex plates.
Wang teaches a heat sink that has multiple types of convex plates (Fig. 4, plates 50 and 60 and Fig. 6, 2a and 2b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have two different types of convex plates as taught by Wang to improve heat dissipation efficiency of the heat sink (Para 0008).
With respect to claim 6, Lee discloses a multi-purpose heat sink (Fig. 1), comprising: a platform part (50) wherein the platform part includes a bracketand heat dissipation components (40), and the bracket limits a frame of the platform part (Fig. 1) and includes a primary panel (16) and an additional part wherein the additional part (42) includes a plurality of convex plates (Fig. 2, convex between heat sink fins on 40); wherein at least part of the heat dissipation components are set on a back side of the primary panel of the bracket (40 is on back of 16) and wherein one or more of the plurality of convex plates are selected according to an arrangement of heat dissipation sources of a circuit board assembly (Fig. 1, convex plates on 40 are selected for cpu 34 on circuit board 34. The claim limitation of “selected according to an arrangement…” does not have any structural limitations and therefore the fins of the heat sink are selected for the cpu and meet the claim limitations), wherein the selected one or more convex plates are welded or glued to a front side of the primary panel (40 is attached to a top or front side of 50) and are used for heat conduction in contact with the heat dissipation sources of a corresponding circuit board assembly (40 dissipates heat from 30, 32 and 34).
Lee is silent to multiple candidate convex plates and is capable of receiving more than one type of convex plates.
Wang teaches a heat sink that has multiple types of convex plates (Fig. 4, plates 50 and 60 and Fig. 6, 2a and 2b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have two different types of convex plates as taught by Wang to improve heat dissipation efficiency of the heat sink (Para 0008).
It is noted that claim 6 contains a product by process limitation (i.e. by welding or gluing) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is noted that the phrases “are used for heat conduction” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 9, Lee discloses a multi-purpose heat sink platform (Fig. 1), comprising: a bracket (12) and heat dissipation components (40), wherein the bracket limits a frame (50) of the platform part (fig. 1) and includes a primary panel (16) and at least part of the heat dissipation components are set on a back side of the primary panel of the bracket (40 is on back of 16); a front side of the primary panel is used to install a plurality of convex plates (heat sink 40 sits on top of 50 or front side), wherein one or more of the plurality of convex plates are selected according to an arrangement of heat dissipation sources of a circuit board assembly (Fig. 1, convex plates on 40 are selected for cpu 34 on circuit board 34. The claim limitation of “selected according to an arrangement…” does not have any structural limitations and therefore the fins of the heat sink are selected for the cpu and meet the claim limitations), and the plurality of convex plates are used for heat conduction in contact with heat dissipation sources of a corresponding circuit board assembly (40 dissipates heat from 30, 32 and 34).
Lee is silent to multiple candidate convex plates and is capable of receiving more than one type of convex plates.
Wang teaches a heat sink that has multiple types of convex plates (Fig. 4, plates 50 and 60 and Fig. 6, 2a and 2b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have two different types of convex plates as taught by Wang to improve heat dissipation efficiency of the heat sink (Para 0008).
It is noted that claim 9 contains a product by process limitation (i.e. by welding or gluing) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is noted that the phrases “is used to install…” and “are used for heat conduction” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 


Claims 1, 3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No.: 6,683,788 hereinafter “Lee”) in view of Wang et al. (US Publication No.: 2005/0073811 hereinafter “Wang”) and further in view of Azar et al. (US Publication No.: 2010/0018670 hereinafter “Azar”).
With respect to claim 1, Lee discloses a manufacturing method of a multi-purpose heat sink (Fig. 1), comprising: providing a platform part (Fig. 1, 50) wherein the platform part includes a bracket (12) and heat dissipation components (40), and the bracket limits a frame of the platform part (Fig. 1) and includes a primary panel (16) and providing an additional part (42) wherein the additional part includes a plurality of convex plates (Convex between fins on 40), wherein at least part of the heat dissipation components are set on a back side of the primary panel of the bracket (40 is on a back side of 12) and the plurality of convex plates are combined with a front side of the primary panel and are used for heat conduction in contact with heat dissipation sources (34) of a corresponding circuit board (32) assembly the platform part is configured to be universal for a variety of heat sinks (Fig. 1, a variety of heat sinks can fit on 12).
Lee is silent to multiple candidate convex plates and is capable of receiving more than one type of convex plates.
Wang teaches a heat sink that has multiple types of convex plates (Fig. 4, plates 50 and 60 and Fig. 6, 2a and 2b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have two different types of convex plates as taught by Wang to improve heat dissipation efficiency of the heat sink (Para 0008).
Lee is silent to selecting one from the plurality of convex plates according to an arrangement of the heat dissipation sources of the corresponding circuit board assembly.
Azar teaches that fins or convex plates can vary or selected with various parameters according to a desired heat dissipation performant (Figs. 16-17 Para 0006 and 0065). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the convex plates of Lee to select various convex plates according to a desired heat dissipation as taught by Azar to provide optimum heat sink performance (Para 0006).
With respect to claim 3, Lee, Wang and Azar teach the manufacturing method of claim 1 as discussed above. Lee also discloses wherein the heat dissipation components include heat fins (Fig. 1, 40 has fins).
With respect to claim 11,  Lee, Wang and Azar teach the manufacturing method of claim 1 as discussed above. Azar also teaches the plurality of convex plates can be formed in multiple sizes and multiple thicknesses (Para 0006).
With respect to claim 12, Lee, Wang and Azar teach the manufacturing method of claim 1 as discussed above. Azar also teaches wherein the selecting includes selecting one or more from the plurality convex plates according to positions of the heat dissipation sources of the corresponding circuit board assembly (Para 0006).
With respect to claims 13 and 15, Lee and Wang teach the heat sink according to claims 5 and 6 as discussed above. Lee does not disclose the plurality of convex plates are formed in multiple sizes and multiple thicknesses.
Azar teaches fins or convex plates that can have various design parameters according to a desired heat dissipation performant (Figs. 16-17 Para 0006 and 0065). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the convex plates of Lee to have multiple sizes and thicknesses according to a desired heat dissipation as taught by Azar to provide optimum heat sink performance (Para 0006).
Further, the convex plate thickness and shape is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness and size height and angle can vary depending upon a desired heat transfer performance (Para 0006). Therefore, since the general conditions of the claim, i.e. that the fin thickness and size can vary, were disclosed in the prior art by Azar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have multiple plate sizes and thickness. 
With respect to claims 14 and 16, Lee and Wang teach the heat sink according to claims 5 and 6 as discussed above. Lee does not disclose wherein the one or more of the plurality of convex plates are selected according to positions of the heat dissipation sources of the corresponding circuit board assembly.
Azar teaches fins or convex plates that can have various design parameters and spaced apart lengths according to a desired heat dissipation performant (Figs. 16-17 Para 0006 and 0065). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the convex plates of Lee to have a desired design parameter for a desired heat dissipation for the heat dissipation device as taught by Azar to provide optimum heat sink performance (Para 0006).
It is noted that the phrases “are selected according to positions…” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No.: 6,683,788 hereinafter “Lee”) in view of Wang et al. (US Publication No.: 2005/0073811 hereinafter “Wang”), Azar et al. (US Publication No.: 2010/0018670 hereinafter “Azar”) and further in view of Artis (US Patent No.: 9,894,803).
With respect to claim 2, Lee, Wang and Azar teach the manufacturing method of claim 1 as discussed above. Lee does not disclose wherein the platform part
Artis teaches a cover on a back side of a bracket (Fig. 5, cover 312). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat sink of Lee with a cover as taught by Artis to enhance thermal diffusivity (Col. 4, lines 38-40).
With respect to claim 4, Lee, Wang and Azar teach the manufacturing method of claim 1 as discussed above. Lee does not disclose wherein the heat dissipation components further include a plurality of heat pipes, the heat fins include a first heat fin wherein the plurality of heat pipes are set between the first heat fin and the primary panel and the plurality of heat pipes are in contact with the first heat fin.
Artis teaches adding a plurality of heat pipes with heat fins on a heat sink (Fig. 2C, heat pipes 202 are between groups of fins). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat sink of Lee with heat pipes as taught by Artis to aid in diffusing the heat away from the heating component (Col. 1, lines 19-25).
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new reference Wang teaches the newly added claim limitations of having more than one convex plate and has two different plates on the heat sink which teaches the newly added limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763